Citation Nr: 1202467	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and he had subsequent service in the Navy reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2009 for further development.

FINDING OF FACT
 
The Veteran's current left knee disability, from a medial meniscus tear injury, was not manifest during active service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in August 2005 and March 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under 38 U.S.C.A. § 5103(a).  VA has obtained some service treatment records (STRs); assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  Not all of the Veteran's service treatment records were obtainable, but VA exhausted efforts to obtain the same as reflected by July 2011 correspondence.  A VA examination is not necessary as the evidence does not establish that the Veteran suffered a left knee disease, injury, or event in service.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's December 2009 remand by making exhaustive attempts to obtain all available outstanding relevant records and readjudicating the claim.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training during which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty, as well as any period of inactive duty training during which the individual was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6 (2011).  

The Veteran seeks service connection for left knee disability, alleging that he injured his left knee during reserve service in 1996.

The Board notes that most of the Veteran's service treatment records from his period of active duty between May 1977 and May 1981 are not available, but that the Veteran alleges that his injury did not occur during that time.  Exhaustive attempts were made to obtain all available service treatment records from the Veteran's reserve service period.  If there are any records from that time which have not been obtained, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

On reserve service examination in October 1995, the Veteran denied knee problems and his left knee was normal.  In December 1996, the Veteran was seen at a service facility indicating that he needed to be found temporarily not physically qualified (TNPQ) to participate in active drilling status due to a possible torn medial meniscus.  The health care provider whom he visited indicated that the Veteran was found to be not physically qualified to participate in an active drilling status.  He was being placed in a non-drilling status and would not be required to perform inactive duty training drills, inactive training travel, or annual active duty for training, and that he was advised to bring in a release from his civilian doctor.

Records were obtained from the United States Department of Labor Office of Workers' Compensation Programs (OWCP).  A January 1998 private medical record indicates that the Veteran had injured himself at work for the post office on November 13, 1996.  Due to the heavy holiday season, there was an increased amount of heavy lifting and repetitions.  On the particular week in question, on November 13, 1996, he had been in a squatted position while lifting a load of parcels, and felt sharp pain in his left knee.  Ultimately, he was identified as having a medial meniscus tear of his left knee.  He had had left knee arthroscopy in December 1997.  He was examined in January 1998 and found to have pain and weakness in his left quadriceps and the impression was status post medial meniscectomy.  In March 1998, the OWCP accepted that the Veteran had had a work related traumatic injury to his left knee on November 13, 1996, and that he had a left knee medial meniscus tear with surgical repair as a result.  

According to a January 1998 letter from the OWCP, the Veteran was injured on November 13, 1996 and received emergency room treatment on November 30, 1996 and was released to light duty and then back to work with restrictions.  Records show that the OWCP awarded the Veteran compensation for the injury occurring on November 13, 1996.  

When the Veteran filed his VA claim for service connection for left knee disability in August 2005, he indicated that his disability began on September 15, 1996, and that he had treatment beginning on November 13, 1996.  All treatment mentioned had been private and records from the health care providers he mentioned in the application have been obtained.

During the Veteran's August 2009 hearing before the undersigned, he indicated that he had injured his left knee in 1994.  Hearing transcript (T.), 3.  He had been at the post office and picked up some mail off the floor and then his knee started hurting and his supervisor said he needed to go to the emergency room.  The doctor told him it was just a sprain and gave him a wrap for it, and that is all there was to it and it went away.  Then, he joined the reserves and got back in the service in the Navy and continued to do his PT every month that was required of him.  In October 1996, he was on a two-mile run that he needed to do in 13 minutes, to show that he was physically fit, and his knee blew out on him.  T. 3, 7.  Before that, his knee had felt fine.  He talked to his commander who sent him to the medical center.  He told the doctor that his knee was hurting real bad, and the doctor told him he was out of the military.  In February 1997, they let him go on a medical.  T. 4-5.  He claimed his injury through the OWCP because he had to do something for it to get an operation.  It had been okay up to the point until he started doing the jogging during PT in the reserves, and that is when it just completely went out on him.  His worker's compensation claim which was approved in 1996 was for something that originally happened in 1994, but the torn cartilage was not identified until 1996.  

Based on the evidence, the Board concludes that service connection is not warranted for left knee disability.  The evidence indicates that a left knee injury did not occur on active duty ending in 1981 or while the Veteran was on reserve duty.  Instead, it indicates that the Veteran injured his left knee while working at the post office on November 13, 1996, while lifting a heavy load from a squatting position during a time of increased workload, and that a torn left knee meniscus, the only disability currently shown, occurred as a result of that injury.  

The Veteran has recently testified differently, but this has been in a VA compensation setting.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Records solely support a left knee injury as occurring at work at the Post Office on November 13, 1996, and all the evidence other than from the Veteran during the course of this claim is to the contrary.  Initially, he had denied having knee problems and his knee was found to be normal on service examination in October 1995, after the recently reported earlier 1994 injury at the Post Office.  The records associated with a 1996 injury uniformly refer to a November 1996 work injury and not to any service-related injury.  This is consistent with the available STRs from December 1996 at which time it was recognized that the Veteran was not physically qualified for active drilling status.  Rather than showing that the Veteran was injured as a result of physical training or drilling, the STRs relate that he was relieved from training drills and not required to do them.  This contemporaneous documentation contradicts the more recent recollections provided by the Veteran and also undermines his credibility.   

Private medical records show that the Veteran had had emergency room treatment on November 30, 1996, which was prior to the Veteran's referral to the service medical facility for a finding of temporarily not physically qualified to participate in active drilling status.  That report does not indicate that there was any service injury, and neither do any of the other reports from that time period, and they would be expected to contain some indication of a service injury at the time if one in fact had occurred as now claimed in this VA compensation setting.  In light of the evidence, the Board finds that the Veteran's assertions of a left knee injury during reserve service duty are not credible.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the Board is charged with the duty to assess the credibility and weight given to evidence).   

Since the contemporaneous records do not mention a service injury/residuals and the weight of the evidence indicates that the Veteran injured his left knee at work on November 13, 1996, the claim is denied.  That is, no service event is shown.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Service connection for left knee disability is denied.


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


